Citation Nr: 9926859	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain with arthritis, currently rated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1943 to August 
1946.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1993 RO rating decision that denied an increased 
evaluation for the veteran's low back condition (rated 
20 percent).  The Board remanded the case to the RO in 
January and November 1996 for additional development.  In 
June 1997, the Board denied the claim.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).  In a March 1998 joint motion to the Court, the 
parties requested that the June 1997 Board decision be 
vacated and the case remanded for further development and 
readjudication.  In a March 1998 order, the Court granted the 
parties' motion, and the case was thereafter returned to the 
Board.

In August 1998, the Board remanded the case to the RO for 
additional development.  A March 1999 RO rating decision 
increased the evaluation for the low back disability from 20 
to 40 .  The veteran continues to disagree with the 
evaluation assigned for the low back disability, and the 
maximum schedular rating has not been assigned for this 
condition.  Under the circumstances, the Board has now 
classified the issue for appellate consideration as shown on 
the first page of this decision.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

The veteran's low back disorder is manifested primarily by 
marked limitation of motion, pain, listing of the spine to 
the opposite side, muscle spasms, and X-ray findings of 
arthritis that produce severe functional impairment; 
persistent symptoms compatible with sciatic neuropathy 
producing more than severe functional impairment or 
neurological findings attributable to the low back disorder 
warranting separate evaluations are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
low back strain with arthritis are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1943 to August 
1946.

A December 1974 RO rating decision granted secondary service 
connection for chronic low back strain and assigned a 
10 percent rating for this condition, effective from December 
1973.

A May 1979 RO rating decision reclassified the service-
connected low back disorder to include arthritis.  This 
decision also increased the evaluation from 10 to 20 percent, 
effective from January 1979.

VA medical reports of the veteran's treatment from 1991 to 
1996 show that he was seen for various conditions, including 
continuous low back problems.

In June 1992, the veteran underwent VA medical examination to 
determine the severity of his low back condition.  He 
complained of low back pain with radiation to the left thigh 
and knee.  Forward flexion was to 60 degrees with limited 
intersegmental motion, lateral bending was to 5 degrees left 
and to 10 degrees right, twisting was to 30 degrees right to 
10 degrees left, and extension was to zero degrees.  The 
lumbar area was nontender.  There was loss of lumbar 
lordosis.  No significant neurological deficits were found.  
The diagnosis was spondylosis of the lumbar spine.  A history 
of cerebellar spinal degeneration was noted.

The veteran underwent a VA spine examination in March 1996.  
His complaints included back pain for approximately 12 years 
that was located over the coccyx region, that the pain 
increased with sitting, and that the pain was relieved by 
lying on the side.  He had involuntary tremor of all 4 
extremities as well as his head.  There was pain to palpation 
predominantly over the coccyx region of the back.  There was 
no evidence of pain at the L5-S1 junction.  X-rays of the 
tailbone showed no evidence of bony destruction.  Spondylosis 
at L5-S1 was found.  The impression was sacrococcygeal 
strain/sprain, possibly secondary to fall.

The veteran underwent a VA neurological examination in March 
1996.  The examiner found significant neurologic 
abnormalities that were attributed to severe cerebella ataxia 
with mild tremor that seemed to be consistent with a form of 
hereditary cerebellar dysfunction.  It was noted that the 
veteran was quite disabled neurologically.  An addendum to 
the report of this examination dated in January 1997 notes 
that the veteran's complaints were mostly due to his ataxia 
and that a pain related disability was not found.

In September 1998, the veteran underwent a VA spine 
examination.  He stated that he had been wheelchair bound for 
the past 5 years, that he was unable to walk any significant 
distance due to pain and weakness, and that he was unable to 
control the movement of his legs.  He stated that he was able 
to ambulate approximately 40 feet with a walker.  He was in 
significant pain at rest.  Range of motion of the lumbar 
spine was forward flexion to 45 degrees, he lacked 20 degrees 
of rising to the upright position, lateral bending was to 10 
degrees to the right and left, and rotation was to 20 degrees 
to the right and left.  In the standing position he was 
kyphotic.  There was no evidence of ankle clonus.  All 
movements were performed with 2/5 muscular strength.  There 
was tenderness over the sacrococcygeal area and in the 
paravertebral muscles of the lumbosacral spine.  Deep tendon 
reflexes in the lower extremities were diminished on each 
side but equal.  His strength of the extensor hallucis longus 
muscles was diminished but equal on each side.  Sensory 
testing revealed dullness on the dorsum of the left foot.  
Each calf measured 12 and 1/2 inches.  The final diagnoses were 
chronic strain, sacrococcygeal spine; degenerative joint 
disease of the lumbosacral spine; spinocerebellar 
degeneration; and cerebellar ataxia.  The examiner noted that 
the veteran was totally disabled due to profound neurological 
disease, and felt that 30 percent of his total disability was 
due to the service-connected lumbosacral and sacrococcygeal 
disorders.

In an addendum dated in January 1999, the examiner who 
conducted the September 1998 VA examination of the veteran's 
spine noted that the veteran had marked limitation of range 
of motion of the lumbosacral spine that was graded as severe 
due to the fact that he lacked 45 degrees of full flexion.  
It was noted that the intervertebral disc syndrome was also 
severe in as much as the veteran had severe low back pain at 
rest and listing of the whole spine to the opposite side.  
The veteran had marked limitation of range of motion with 
forward bending, a considerable amount of tenderness and 
spasm detected in the paravertebral muscles of the 
lumbosacral spine, and tenderness over the sacrococcygeal 
area.  The final diagnoses were chronic strain of the 
sacrococcygeal spine, degenerative joint disease of the 
lumbosacral spine, spinal cerebellar degeneration, and 
cerebellar ataxia.  The examiner opined that the veteran was 
totally disabled due to the profound neurological disease and 
that 30 percent of the disability was due to the service-
connected lumbosacral and sacrococcygeal conditions.


B.  Legal Analysis


The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The report of the veteran's VA medical examination in 1992 
indicates that his service-connected low back disorder was 
manifested by complaints of pain, limitation of forward 
flexion to 60 degrees with limited intersegmental motion, 
lumbar lordosis, limitation of lateral bending to the left to 
5 degrees and to 10 degrees to the right, limitation of 
twisting to the right to 30 degrees and to 10 degrees to the 
left, and loss of extension at that time.  At the March 1996 
VA examination pain over the coccyx region and spondylosis at 
L5-S1 were found.  In September 1998, the veteran underwent 
another VA spine examination.  The report of this examination 
and related addendum reveal that the service-connected low 
back disorder is manifested primarily by listing of the whole 
spine to the opposite side, severe low back pain at rest, 
loss of 45 degrees of full flexion of the lumbar segment of 
the spine, lateral bending of the lumbar spine limited to 10 
degrees to each side, and rotation of the lumbar spine 
limited to 20 degrees to the right and left.

After consideration of the above medical reports and the 
other evidence of record, the Board finds that the veteran's 
service-connected low back disability is manifested primarily 
by pain, marked limitation of motion, muscle spasms, listing 
of the whole spine to the opposite side, and X-ray findings 
of arthritis that produce severe functional impairment that 
support the assignment of a 40 percent evaluation under 
diagnostic code 5292, 5293 or 5295, but only one 40 percent 
rating is warranted in order to avoid the prohibition against 
the pyramiding of disability evaluations.  38 C.F.R. § 4.14 
(1998).  The evidence does not reveal that the veteran has 
persistent symptoms compatible with sciatic neuropathy or 
neurological deficits attributable to his service-connected 
low back to equal or more nearly approximate the criteria for 
a 60 percent rating for intervertebral disc syndrome under 
diagnostic code 5293 (see 38 C.F.R. § 4.7) or the assignment 
of separate evaluations for neurological deficits under the 
provisions of 38 C.F.R. § 4.124a and the diagnostic codes in 
the 8500, 8600 or 8700 series.

The Board recognizes that the veteran has significant 
neurological deficits as indicated in the report of his March 
1996 VA neurological examination and some of the other 
medical reports, but the medical evidence indicates that 
these symptoms are attributable to severe cerebella ataxia 
that is a non-service-connected disability.  The symptoms of 
a non-service-connected disability may not be considered in 
the evaluation of the service-connected low back disorder.  
38 C.F.R. § 4.14.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the veteran's low back pain was considered in 
the evaluation of his service-connected low back condition as 
40 percent disabling and it does not appear that the low back 
pain itself produces additional disability.  The examiner who 
conducted the September 1998 VA examination opined that the 
veteran was totally disabled due to profound neurological 
disease and that his service-connected low back disorder 
produced 30 percent of his disability.  Hence, the assignment 
of one 40 percent evaluation for the service-connected low 
back disorder under diagnostic code 5292, 5293 or 5295 best 
represents his disability picture.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
the service-connected low back disorder, and the claim is 
denied.  In denying an increased evaluation for this disorder 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for chronic low back strain with 
arthritis is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

